UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): September 2, 2013 Puget Technologies, Inc. (Exact name of registrant as specified in charter) Nevada (State or other jurisdiction of incorporation) 333-179212 01-0959140 (Commission File Number) (IRS Employer Identification No.) 401 East Las Olas Blvd, Suite 1400 Fort Lauderdale, FL 33301 (Address of principal executive offices and zip code) (954) 332-2471 (Registrant’s telephone number including area code) (Former Address) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 1—REGISTRANT’S BUSINESS AND OPERATIONS Item 1.01 Entry into a Material Definitive Agreement On September 2, 2013, PUGET TECHNOLOGIES, INC., a Nevada corporation (“PUGE” or the “Company”), B-29 ENERGY INC., a Colorado corporation (“B-29”), and Ronald Leyland, sole director, president, and registered holder of 100% of the shares of B-29 (the “Shareholder”) and Chairman and Chief Executive Officer of PUGE, entered into share exchange agreement whereby PUGE acquired all of the issued and outstanding common stock of B-29 held by the Shareholder (100 shares) and, in exchange, issued 15,000,000 shares of PUGE to the Shareholder (Shareholder now holds 35.2% of the capital stock of PUGE). At the same time as the issuance of the above 15,000,000 PUGE shares to Shareholder, current PUGE shareholder Allanwater Enterprises Corp. will surrender its 15,000,000 PUGE shares which PUGE will then cancel, resulting in a zero net increase in the issued and outstanding shares of the Company as a result of the issuance in the share exchange transaction. SECTION 2—FINANCIAL INFORMATION Item 2.01 Completion of Acquisition or Disposition of Assets As a result of the above share exchange, B-29 became a wholly owned subsidiary of PUGE. B-29 Energy Inc.’s business is the development and distribution of effective and tasty energy products. B-29 is in the development stage as defined under Accounting Codification Standard, Development Stage Entities (“ASC-915”), as the Company is still devoting substantially all of its efforts on establishing the business. The assets of B-29 include, but are not limited to, all intellectual property, trade name, trade secrets, trademarks, personnel contracts, website domain and content, strategic partnerships, publications, operating model, manuals, licenses, and all other confidential information related to the B-29 Energy Drink. Page 2 of 15 SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01 Financial Statements and Exhibits (a) Financial statements of businessacquired The audited financial statements of B-29 Energy Inc. for the year ended June 30, 2013, and the accompanying notes to those financial statements are set forth below: Report of Independent Registered Public Accounting Firm, Audit Report 4 Balance Sheet 5 Statement of Operations 6 Statement of Changes in Stockholders’ Deficit 7 Statement of Cash Flows 8 Notes to financial Statements 9 Purchase Agreement Page 3 of 15 THOMAS J. HARRIS CERTIFIED PUBLIC ACCOUNTANT 3, SUITE 202 SEATTLE, WA98103 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors B-29 Energy, Inc. We have audited the accompanying balance sheets of B-29 Energy, Inc. (A Development Stage Company) as of June 30, 2013, and the related statements of operations, stockholders’ equity and cash flows for the period then ended, and the period May 24, 2013 (inception) to June 30, 2013. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of B-29 Energy, Inc. (A Development Stage Company) as of June 30, 2013, and the results of its operations and cash flows for the periods then ended and May 24, 2013 (inception), to June 30, 2013 in conformity with generally accepted accounting principles in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note #3 to the financial statements, the company has had significant operating losses; a working capital deficiency and its need for new capital raise substantial doubt about its ability to continue as a going concern. Management’s plan in regard to these matters is also described in Note #3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Seattle, Washington July 19, 2013 Page 4 of 15 B-29 Energy, Inc. Balance Sheet (a development stage company) 6/30/2013 (Audited) ASSETS CURRENT ASSETS Cash $ Inventory - Prepaid expenses - Total Current Assets FIXED ASSETS Property & equipment, net - Total Fixed Assets - OTHERASSETS Intangible assets 1 Website development costs, net - Total Other Assets 1 TOTAL ASSETS $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ Notes payable - Total Current Liabilities LONG-TERM LIABILITIES Loans payable - Due to affiliate and shareholder - Total Long-term Liabilities - TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Common stock, 0.001 par value, Authorized: 100 Issued: 100 and 0, respectively 1 Common stock payable - Additional paid in capital Accumulated deficit during development stage ) Total Stockholders' Deficiency ) TOTAL LIABILITIES AND DEFICIT The accompanying notes are an integral part of these financial statements. Page 5 of 15 B-29 Energy, Inc. Statement of Operations (a development stage company) For the Three Months Ended June 30, 2013 For the Three Months Ended June 30, 2012 For the Six Months Ended June 30, 2013 For the Six Months Ended June 30, 2012 Development Stage inception (5/24/2013) to June 30, 2013 Revenue $
